DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Objection to claims 4-6 and 9 are withdrawn since amended claims overcome the objection.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to switching device for switching data frames in a network topology.
The closest prior of records fails to teach the allowable features of claims 1-10.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 7, the claimed limitations “generating a new Mapped Medium Access Control Switching Protocol, MMSP, MAC, address for the source host node, wherein said new MMSP MAC address is associated with said original source MAC address of the source host node;
for each switch device in the network domain, generating an individual MMSP unicast address including an individual switch ID, wherein the individual MMSP unicast address is unique for each switch device in the network domain;
for each switch device, replacing the Layer 2 broadcast address indicated in the frame with the individual MMSP unicast address of said each switch device;
for each switch device, replacing the original MAC address of the source host node indicated in the frame with said new generated MMSP MAC address of the source host node to generate, for each switch device, a new frame including the individual MMSP unicast address and the new generated MMSP MAC address of the source the host node; and
forwarding each new generated frame to every switch device in the network domain, wherein all the generated new frames, one for each switch device in the network domain, have the same new MMSP MAC address of the source host node but an individual MMSP unicast address as a destination MAC address”; as for independent claim 3 and 8, the claimed limitations “receiving a frame from a source switch device connected to the transit switch device, wherein the frame includes an individual Mapped Medium Access Control Switching Protocol (MMSP) unicast address, wherein the MMSP unicast address includes an individual switch ID, the frame further including an MMSP MAC address of a source host node connected to the source switch device, generated by the source switch device;
if the individual switch ID indicated in the received frame does not match a switch ID of the transit switch device receiving the frame:
decrementing a destination MAC address destination's Time-to-Live (TTL) entry and updating a Frame Check Sequence (FCS) field; and
forwarding the frame towards a destination switch having the same switch ID as the switch ID indicated in the frame”  and as for independent claim 4 and 9, the claimed limitations “receiving a frame from a source switch device connected to a source host node,  wherein the frame includes an individual Mapped Medium Access Control Switching Protocol (MMSP) unicast address, wherein the MMSP unicast address includes an individual switch ID, the frame further including an MMSP MAC address of the source host node connected to the source switch device, generated by the source switch device; 
if the individual switch ID indicated in the received frame does match a switch ID of the switch device receiving the frame;
replacing the individual MMSP unicast MAC address field in the received frame with a standard broadcast MAC address; and
flooding the frame including the standard broadcast MAC address and the MMSP MAC address of the source host node to all host nodes connected to the destination switch device” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 01/28/2022